Exhibit NOTE AND WARRANT PURCHASE AGREEMENT This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of the last date set forth on the signature page hereof between PACIFIC BEACH BIOSCIENCES, INC., a Delaware corporation (the “Company”), and Paramount Credit Partners, LLC, a Delaware limited liability company (the “Subscriber”). W I T N E S S E T H: WHEREAS, the Company desires to offer and sell a senior promissory note in an aggregate principal amount of $2,750,000 in substantially the form attached hereto as Exhibit A (the “Note”) in a private offering (the “Offering”).In addition to the Note, the Subscriber will receive a warrant (the “Warrant”) to purchase shares of Common Stock, $0.001 par value per share (the “Common Stock”), of the Company in the form attached hereto as Exhibit B; and WHEREAS, the Company desires to enter into this Agreement to issue and sell the Note and Warrant and the Subscriber desires to purchase the Note and Warrant on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the promises and the mutual representations and covenants hereinafter set forth, the parties hereto do hereby agree as follows: I.SUBSCRIPTION FOR NOTES AND REPRESENTATIONS BY SUBSCRIBER 1.1Subject to the terms and conditions hereinafter set forth, the Subscriber agrees to purchase from the Company and the Company agrees to sell and issue to the Subscriber the Note and the Warrant for an aggregate purchase price of 1.2The Subscriber recognizes that the purchase of the Note involves a high degree of risk including, but not limited to, the following: (a) the Company has a limited operating history and requires substantial funds in addition to the proceeds of the Offering; (b) an investment in the Company is highly speculative, and only investors who can afford the loss of their entire investment should consider investing in the Company and the Note; (c) the Subscriber may not be able to liquidate its investment; (d) transferability of the Note and the Common Stock underlying the Warrant (sometimes hereinafter collectively referred to as the “Securities”) is extremely limited; (e) in the event of a disposition of the Securities, the Subscriber could sustain the loss of its entire investment; and (f) the Company has not paid any dividends on its capital stock since its inception and does not anticipate paying any dividends in the foreseeable future. 1 1.3The Subscriber represents that the Subscriber is an “accredited investor” as such term is defined in Rule 501 of Regula­tion D (“Regulation D”) promulgated under the Securities Act of 1933, as amended (the “Securities Act”), and that the Subscriber is able to bear the economic risk of an invest­ment in the Securities. 1.4The Subscriber hereby acknowledges receipt and careful review of this Agreement, the Note and the Warrant, including all exhibits thereto (collectively referred to as the “Offering Materials”) and hereby represents that the Subscriber has been furnished by the Company during the course of the Offering with all information regarding the Company, the terms and conditions of the Offering and any additional information that the Subscriber, its purchaser representative, attorney and/or accountant has requested or desired to know, and has been afforded the opportunity to ask questions of and receive answers from duly authorized officers or other representatives of the Company concerning the Company and the terms and conditions of the Offering. 1.5The Subscriber hereby represents that the Subscriber, either by reason of the Subscriber's business or financial experience or the business or financial experience of the Subscriber's professional advisors (who are unaffiliated with and not compensated by the Company or any affiliate or selling agent of the Company directly or indirectly), has the capacity to protect the Subscriber's own interests in connection with the transaction contemplated hereby. 1.6The Subscriber hereby acknowledges that the Offering has not been reviewed by the United States Securities and Exchange Commission (the “SEC”) nor any state regulatory authority since the Offering is intended to be exempt from the registration requirements of Section 5 of the Securities Act pursuant to Regulation D promulgated thereunder.The Subscriber understands that the Securities have not been registered under the Securities Act or under any state securities or “blue sky” laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of the Securities unless they are registered under the Securities Act and under any applicable state securities or “blue sky” laws or unless an exemption from such registration is available. 1.7The Subscriber understands that the Securities have not been registered under the Securities Act or any state securities laws by reason of a claimed exemption under the provisions of the Securities Act and such state securities laws that depends, in part, upon the Subscriber's investment intention.The Subscriber hereby represents that the Subscrib­er is purchasing the Securities for the Subscriber's own account for investment and not with a view toward the resale or distribution to others.The Subscriber, if an entity, further represents that it was not formed for the purpose of purchasing the Securities. 1.8The Subscriber understands that there is no public market for the Securities and that no market may develop for any of such Securities.The Subscrib­er under­stands that even if a public market develops for such
